DETAILED ACTION
Claims 1-19 were filed with the application on 10/02/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/02/2019 and 11/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  the phrase “the outside” (claim 1, line 7; and claim 12, line 2) should be amended to correct antecedent basis issues (for example change “the” to “an”). Appropriate correction is required.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 5, the phrase “in a seat shape” renders the claim indefinite.  It is not clear what the scope of “seat shape” is or what is required to meet the claim requirement. 

Claim Rejections - 35 USC § 112d
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites that the sealing member is provided on the valve seat.  Claim 7 recites that the sealing member is provided on the disc.  However, claims 6 and 7 both depend from claim 2, which already requires that the sealing member is on the disc and .  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 5-8, 11-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2013/0319484 (“Choi”) in view of U.S. Pat. Pub. No. 2019/0275275 (“Brown”).
With regard to claim 1, Choi discloses an apparatus for treating a substrate (para [0002]), the apparatus comprising: a high-pressure (the phrase “high-pressure” is interpreted to be any pressure as so broadly recited that is not a vacuum) chamber (2500) having a treating space (space within 2500) in which a process of treating the substrate (S) using supercritical fluid (para 0075) (see also para 0092; Fig. 7 connects to Fig. 4; “6100”) (“tubes connecting the storage tank 3100, the second condenser 3400, the pump 3500, and the conversion tank 3200 to each other may constitute the container 6100. Also, tubes connecting the supercritical fluid supply unit 3000, the housing 2510, and the recycling unit 4000 to each other may constitute the container 6100” para 0092) is performed; a fluid supply unit (from 3000; para 0075) including a supply pipe (3001) through which the supercritical fluid is supplied into the high-pressure chamber (2500; Fig. 4); at least one branch pipe (6300) branching off from the supply pipe (3001 at 6100, see para 0092) of the fluid supply unit, the at least one branch pipe (6300) being configured to discharge the supercritical fluid to the outside (waste; outside of pipe; see para 0096, 98); and a safety valve (6430; see Figs. 7-9) provided between the supply pipe (3001/6100) and the at least one branch pipe (6300) and configured to release pressure in the supply pipe (3001/6100) to the at least one branch pipe (6300) when the pressure in the supply pipe (3001/6100) exceeds an 
Choi discloses all the claimed features with the exception of disclosing that the sealing member is made of polyimide.  
Brown teaches that it is known in the art to modify an apparatus to include materials made of (coated with) polyimide in components that are exposed to supercritical fluids (similar to Choi) for the purpose of preventing breakdown of the apparatus (see Brown at para [0088]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize polyimide, such as taught by Brown, in components of Choi that contact supercritical fluid, such as the sealing member (6435 or 6433a of Choi) for the purpose of preventing breakdown of the components, such as taught by Brown (para 0088).  
With regard to claim 2 and claim 14, Choi (as modified above by Brown) discloses that the safety valve (6430) includes: a body (6431) having a flow passage (passage within; 6431a-6431b) formed therein, the flow passage including an inlet (6431a) connected to the supply pipe (3001/6100 via lower 6300 see para 0099; Fig. 7) and an outlet (6431b) connected to the at least one branch pipe (6300 para 0099), wherein a valve seat (6433a) is formed around the inlet or the outlet (see Figs. 8-9); a disc (6435) provided in the body (6431), wherein one side of the disc (right side 6435) is in contact with the valve seat (seat 6433a); and an elastic member (6434) connected to an opposite side of the disc (left side 6435) and configured to elastically support the disc (see Figs. 8-9), the elastic member (6434) having a set elasticity (spring inherently has 
With regard to claim 5, Choi discloses that the sealing member is provided in a seat shape (claim met because sealing member includes seat 6433a. Because seat is a seat, it inherently has a seat shape).
With regard to claim 6, Choi discloses that the sealing member is provided on the valve seat (6433a; as set forth above for claim 1).
With regard to claim 7, Choi discloses that the sealing member is provided on the disc (6435; see above with respect to claim 1).
With regard to claim 8 and claim 15, Choi discloses that the disc (6435) vertically (6435 moves away from/vertical with respect to seat 6433a) moves with respect to a contact surface with the valve seat (see Figs. 8-9).
With regard to claim 11 and claim 19, Choi discloses that lubricant is not applied to the safety valve (6430) (Choi does not disclose lubricant; so the claim recitation is met).
With regard to claim 12
Choi discloses all the claimed features with the exception of disclosing that the sealing member is made of polyimide.  
Brown teaches that it is known in the art to modify an apparatus to include materials made of (coated with) polyimide in components that are exposed to supercritical fluids (similar to Choi) for the purpose of preventing breakdown of the apparatus (see Brown at para [0088]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize polyimide, such as taught by Brown, in components of Choi that contact supercritical fluid, such as the sealing member (6435 or 6433a of Choi) for the purpose of preventing breakdown of the components, such as taught by Brown (para 0088).  
With regard to claim 13, Choi discloses that the high-pressure pipe (6300) is a pipe through which supercritical fluid flows (para 0096).

Claims 3, 10, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Pat. Pub. No. 2013/0319484) in view of Brown (U.S. Pat. Pub. No. 2019/0275275) and further in view of U.S. Pat. Pub. No. 2012/0273079 (“Guclucan”).
With regard to claim 3 and claim 16, Choi discloses that the body (6431) of the safety valve (6430) includes a first body with the flow passage and a second body with the elastic member (6434) (see annotated Fig. 8).

    PNG
    media_image1.png
    548
    985
    media_image1.png
    Greyscale

Choi discloses all the claimed features with the exception of disclosing that the first body is screw coupled with the second body or that the screw coupling surfaces are plated with silver.  
Guclucan teaches that it is known in the art to modify a body with a passageway to be separate bodies that are threaded together (see, Figs. 3A-3C at threads 24/40) and plated with silver (para 0039).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the body of Choi be separated into two bodies that are screw coupled together for the purpose of creating an adjustable and easier to assembly body, and to add silver to the screw threads, such as taught by Guclucan, for the purpose of reducing wear on the bodies.
With regard to claim 10 and claim 18, Choi discloses that the safety valve (6430) includes at least one thread (6307 considered to be part of safety valve; thread 
Choi discloses all the claimed features with the exception of disclosing that the at least one thread is plated with silver.  
Guclucan teaches that it is known in the art to modify a threads (see, Figs. 3A-3C at threads 24/40) to be plated with silver (para 0039).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the threads of Choi be silver plated, such as taught by Guclucan, for the purpose of reducing wear on the bodies/threads.

Claims 4, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Pat. Pub. No. 2013/0319484) in view of Brown (U.S. Pat. Pub. No. 2019/0275275) and further in view of U.S. Pat. Pub. No. 2016/0123484 (“Mori”).
With regard to claim 4 and claim 17, Choi (as modified above) discloses all the claimed features with the exception of disclosing that at least one of the contact surfaces of the disc and the body is plated with silver.
Mori teaches that it is known in the art to modify contact surfaces of valve elements (i.e., disc/body) to include silver plating in order to reduce wear (see para 0064).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add silver plating, such as taught by Mori, to at least one of the contact surfaces of the disc and body of Choi, for the 
With regard to claim 9, Choi discloses that the safety valve (6430) includes: a primary coupling part (6436) coupled to the supply pipe (6300); and a secondary coupling part (inherently portion of 6430 couples to upper branch pipe 6300 at outlet of valve as so in Fig. 7) coupled to the at least one branch pipe (end of valve coupled to upper 6300).
Choi (as modified above) discloses all the claimed features with the exception of disclosing that primary and secondary coupling parts are plated with silver.
Mori teaches that it is known in the art to modify contact surfaces of valve elements to include silver plating in order to reduce wear (see para 0064).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add silver plating, such as taught by Mori, to at least one of the coupling components of the valve of Choi, for the purpose of reducing wear of the valve components, such as taught by Mori (see para 0064).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Pub. No. 2003/0121608 (“Chen”) discloses that a valve seat can be made of polyimide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA CAHILL/Primary Examiner, Art Unit 3753